Dewey, J,
The exemption of a homestead estate, to the value of $800, from a levy of execution thereon for the debt of the owner, is a right created exclusively by statute, and must depend upon the peculiar phraseology of the statutes giving such exemption. The present claim to hold such an estate arises under St. 1855, c. 238, § 1, by which it was enacted that “ there shall be exempted, to the value of eight hundred dollars, the homestead farm or the lot and buildings thereon, occupied as a residence and owned by the debtor, .... he being a householder and having a family.” Looking at the provisions of this statute, it would seem quite clear that they do not embrace the case of an unmarried woman having no children.
Whether the statute gives such estate of homestead as an original right to a widow having children, in case she was the owner of a lot and buildings occupied by her at the time this statute took effect, it is unnecessaiy to decide in the present case.